MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Oct 17 2018, 8:06 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Angela B. Swenson                                        Zachariah M. Phillips
Swenson & Associates PC                                  The Law Office of
Carmel, Indiana                                          Melissa Winkler-York
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles W. Wallen,                                       October 17, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-DR-807
        v.                                               Appeal from the Marion Superior
                                                         Court
Jeanne L. Wallen,                                        The Honorable John M.T.
Appellee-Respondent                                      Chavis, II, Judge
                                                         Trial Court Cause No.
                                                         49D05-9704-DR-473



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018                Page 1 of 12
[1]   Charles Wallen appeals the trial court’s decision ordering him to pay post-

      secondary educational support for his daughter, Sarah Wallen, arguing that the

      trial court erred in concluding that Sarah did not repudiate her relationship with

      Charles. Finding no error, we affirm.


                                                    Facts

[2]   Charles and Jeanne Wallen divorced in 1997. They have one daughter, Sarah,

      who is currently twenty years old and attending Franklin College. Though

      Charles has not maintained a relationship with Sarah since her birth, he is

      current on all court-ordered child support. The current child support order does

      not address the parties’ respective obligations regarding post-secondary

      educational support.


[3]   Charles and Sarah have rarely met and have sparsely communicated over the

      past twenty years. When Sarah was young, she and Charles agreed to maintain

      better communication through calls and visits. Then, in the summer of 2016,

      Charles and Sarah met at Jeanne’s home, where Charles asked Sarah about

      potential college options. No further communication came from either incident.


[4]   Charles rarely called Sarah, and Sarah rarely called Charles. Throughout

      Sarah’s entire childhood, Charles exercised his right to have Sarah spend the

      night at his house only once. Charles had sent birthday cards to Sarah until she

      was eighteen, but Sarah never responded to those birthday cards. Additionally,

      Charles requested Sarah as a friend on Facebook, but she blocked his request.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 2 of 12
[5]   In the fall of 2015, Sarah enrolled in Franklin College. To pay for her

      education, Sarah has applied for and received multiple loans. Additionally, on

      multiple occasions, Sarah requested and was denied grants to further offset her

      debt. Currently, only Jeanne is helping Sarah pay for her education.


[6]   On February 20, 2018, while Sarah was in her third year at Franklin College,

      Jeanne filed a petition for post-secondary education support. Jeanne requested

      that Charles pay one-third of Sarah’s tuition for her final year of school. Charles

      objected, arguing that he had no financial obligation because Sarah had

      repudiated their relationship.


[7]   On March 5, 2018, the trial court held an evidentiary hearing on Jeanne’s

      petition. Ultimately, the trial court found that Sarah had not repudiated her

      relationship with Charles and that Charles was legally obligated to help pay for

      Sarah’s post-secondary education. The court ordered that $8,320—or roughly

      $4,116 per semester—would be the amount of Charles’s obligation. Charles

      now appeals.


                              Discussion and Decision

[8]   On appeal, Charles argues that the trial court erred when it concluded that

      Sarah had not repudiated her relationship with him. Because of the alleged

      repudiation, he argues that he should not have to help pay for Sarah’s tuition.

      Charles also points out that he has never missed a child support payment and

      that Sarah is now legally emancipated by virtue of her adult age.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 3 of 12
[9]    In reviewing a trial court’s order apportioning college expenses between

       parents, we will not overturn the order unless it is clearly against the logic and

       effect of the facts and circumstances before the trial court. Warner v. Warner, 725

       N.E.2d 975, 978 (Ind. Ct. App. 2000). We will not reweigh the evidence or

       assess witness credibility, and we will only consider the evidence and

       reasonable inferences favorable to the judgment. Id.


[10]   Parents do not have an absolute legal duty to provide a college education for

       their children. Neudecker v. Neudecker, 577 N.E.2d 960, 962 (Ind. 1991).

       Nevertheless, a significant number of parents choose to support their children

       financially as they pursue a higher education. For divorced parents, Indiana

       Code section 31-16-6-6(c) says, in pertinent part, that “[i]f a court has

       established a duty to support a child in a court order issued before July 1, 2012,

       the parent or guardian of the child . . . may file a petition for educational needs

       until the child becomes twenty-one (21) years of age.”


[11]   A divorced parent will not be required to contribute to his child’s education if

       the adult child has repudiated his or her relationship with the parent. McKay v.

       McKay, 644 N.E.2d 164, 168 (Ind. Ct. App. 1994). We have explained the

       public policy behind this rule as follows:


               [A]dult children who willfully abandon a parent must be deemed
               to have run the risk that such a parent may not be willing to
               underwrite their educational pursuit . . . . They will not, in any
               event, be allowed to enlist the aid of the court in compelling that
               parent to support their education efforts unless and until they
               demonstrate a minimum amount of respect and consideration for
               that parent.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 4 of 12
       Id. at 167. A child repudiates the relationship with her parent by completely

       refusing to participate in a relationship with the parent. Bales v. Bales, 801

       N.E.2d 196, 199 (Ind. Ct. App. 2004). To find repudiation, the child must have

       made affirmative actions after reaching the age of eighteen. Scales v. Scales, 891

       N.E.2d 1116, 1119 (Ind. Ct. App. 2008). We are more apt to forgive the words

       and actions of minor children towards their divorced parents, given their

       immaturity. Id.

[12]   Charles claims that Sarah repudiated her relationship with him. He argues

       primarily that Sarah has yet to return any phone calls, send him thank-you

       cards for birthday and Christmas gifts, or maintain any constant

       communication. Charles maintains that Sarah has shut the door on any chance

       at a relationship and that this accumulation of incidents amounts to a

       repudiation.


[13]   Yet, as we have stated, there must be an affirmative action by the child after

       reaching the age of majority for there to be a true repudiation. Charles would

       have us evaluate these instances in a composite to form what he considers to be

       an outright repudiation of their relationship. In looking at the record, however,

       there was no “one moment” where Sarah severed the possibility of a

       relationship with Charles. While there might have been hurt feelings or

       animosity lurking beneath the surface, at no point did Sarah make affirmative

       actions that decisively rejected and repudiated Charles. Additionally, all of the

       times Sarah did not return Charles’s phone calls or failed to respond to his gifts

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 5 of 12
       and requests occurred before Sarah turned eighteen, and trial courts only

       consider evidence of repudiation once the child reaches the age of majority.


[14]   In fact, the only post-age-of-majority encounter Charles points us to as evidence

       of repudiation was the meeting in 2016 when Charles asked Sarah about her

       college plans. But nothing in the record indicates that Sarah repudiated Charles

       even then. Charles inquired about Sarah’s collegiate plans, and Sarah avoided

       answering or asking questions. When Charles left, he asked if Sarah would

       contact him later with finite details; she never called. We cannot conclude that

       failing to make a phone call amounts to a definitive repudiation of a

       relationship with a parent. If it did, many parent-child relationships would

       indeed be in danger of ceasing to exist.


[15]   Charles’s second argument is that Sarah’s act of blocking his friend request on

       Facebook amounted to a complete repudiation. Charles’s argument here is

       unavailing. An adult child’s act of rejecting her parent’s friend request on

       Facebook can hardly be seen as an outright repudiation for several reasons. For

       one, the trial court reasonably pointed out that “some children who have good

       relationships with their parents would not allow their parents to be their friends

       on Facebook just because . . . children like to have their own private lives.”

       Post-Secondary Hearing Tr. p 24-25. Furthermore, there must be more concrete

       evidence to conclude that a repudiation actually took place. See, e.g., Norris v.

       Pethe, 833 N.E.2d 1024, 1033-35 (Ind. Ct. App. 2005) (holding that child

       repudiated father by rejecting all gifts, screaming and cursing at father, and

       telling him repeatedly to never speak to her again). At most, Sarah kept herself

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 6 of 12
       at arms-length from a father she barely knew. The trial court did not err by

       rejecting Charles’s claim that the rejected friend request amounted to

       repudiation.


[16]   We find Duncan v. Duncan, 81 N.E.3d 219 (Ind. Ct. App. 2017), instructive. In

       that case, the father and the children—much like Charles and Sarah—

       maintained only the semblance of a parent-child relationship. The father visited

       the children occasionally, sent gifts, and contacted the mother about spending

       more time with the children to no avail. Likewise, the children sometimes

       called the father, attempted to visit him, and provided infrequent life updates.

       Nevertheless, despite this frayed relationship, we held that there was no

       evidence that the children repudiated their father. Id. at 227. Duncan bears a

       striking resemblance to the case before us. Charles and Sarah rarely

       communicated, and even when they met to discuss future meetings, neither

       followed through on their promises. Gifts were exchanged, and words were

       spoken, but the two simply existed in separate spheres. As in Duncan, while

       Charles and Sarah’s relationship is by no means amicable, there is no outright

       repudiation in the record that would lead us to classify the relationship as

       severed.


[17]   Finally, regarding Charles’s argument that he is under no legal obligation to pay

       post-secondary expenses for Sarah because she is legally emancipated, our

       General Assembly has already spoken to this matter. Indiana Code section 31-

       16-6-6(c) states that “[i]f a court has established a duty to support a child in a

       court order issued before July 1, 2012, the parent . . . may file a petition for

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 7 of 12
       educational needs until the child becomes twenty-one (21) years of age.” (Emphasis

       added). Even though Sarah is legally emancipated by virtue of her age, the

       statute allows for a parent to petition for post-secondary education expenses

       from another parent until the child turns twenty-one. Thus, since Sarah was not

       yet twenty-one at the time Jeanne filed the petition, Charles can still be ordered

       to pay for some of Sarah’s college expenses. See Littke v. Littke, 992 N.E.2d 894,

       898 (Ind. Ct. App. 2013). Therefore, Charles cannot use emancipation as a

       defense when ordered to pay for Sarah’s tuition.


[18]   In reviewing the evidence most favorable to the judgment, we hold that the trial

       court did not err in concluding that Sarah did not repudiate her relationship

       with Charles. Therefore, the trial court properly ordered Charles to pay a

       portion of Sarah’s post-secondary expenses.


[19]   The judgment of the trial court is affirmed.


       May, J., concurs.
       Robb, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 8 of 12
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Charles W. Wallen,                                       Court of Appeals Case No.
                                                                18A-DR-807
       Appellant-Petitioner,

               v.

       Jeanne L. Wallen,
       Appellee-Respondent




       Robb, Judge, dissenting.


[20]   The majority concludes there was no error in the trial court’s finding that Sarah

       has not repudiated her relationship with Charles. I respectfully disagree.


[21]   I acknowledge the standard of review in this situation is abuse of discretion, and

       we are not to reweigh the evidence. An abuse of discretion occurs if the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances before it or if the trial court has misinterpreted the law. Hays v.

       Hockett, 94 N.E.3d 300, 304 (Ind. Ct. App. 2018), trans. denied. Here, I believe

       the trial court has misinterpreted the law by looking for one significant

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018      Page 9 of 12
       relationship-altering event between Charles and Sarah that acted as a

       repudiation after Sarah reached the age of majority. The only particular finding

       the trial court made regarding repudiation was with respect to Sarah declining

       Charles’ Facebook friend request:


               the Court finds some children who have good relationships with
               their parents would not allow their parents to be their friends on
               Facebook . . . . So the fact that the child denied subsequent
               requests from a parent I don’t think is indicative of repudiation.


       Transcript, Volume 2 at 24-25. The majority also concludes “there was no ‘one

       moment’ where Sarah severed the possibility of a relationship with Charles[,]”

       and states “trial courts only consider evidence of repudiation once the child

       reaches the age of majority.” Slip op. ¶ 13. I do not believe this is the standard

       our law imposes for determining repudiation.


[22]   In McKay v. McKay, 644 N.E.2d 164, 168 (Ind. Ct. App. 1994) (citing Milne v.

       Milne, 556 A.2d 854 (1989)), this court adopted what was Pennsylvania’s

       approach at that time, holding that where a child, as an adult over eighteen

       years of age, repudiates a parent, that parent must be allowed to dictate what

       effect this will have on his or her contribution to college expenses for that child.

       In doing so, we quote at length from Milne, including the following passage:


               [W]e certainly will not consider pre-majority attitudes and
               behavior, as we all recognize that the maturity and restraint
               which can be expected of adults is not appropriately applied to
               evaluate children. . . .



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 10 of 12
               By college age, children of divorced parents must be expected to
               begin to come to terms with the reality of their family’s situation.
               They must begin to realize that their attitudes and actions are
               their individual responsibilities. Whatever their biases and
               resentments, while one can understand how they got that way,
               when they become adults it is no longer appropriate to allow
               them to stay that way without consequence.


       644 N.E.2d at 167 (quoting Milne, 556 A.2d at 861).


[23]   Since McKay, we have consistently upheld trial court findings

       of repudiation where children, after entering adulthood, continue to actively

       reject a parent. See Lovold v. Ellis, 988 N.E.2d 1144, 1150-52 (Ind. Ct. App.

       2013) (despite father’s willingness for years to maintain a relationship, child

       continued into adulthood to refuse a relationship with father); Norris v.

       Pethe, 833 N.E.2d 1024, 1033 (Ind. Ct. App. 2005) (even though daughter’s

       blatant rejection of her father commenced in 2000, when she was a minor, “it

       continued uninterrupted after she reached majority in August of 2002”).


[24]   Like Lovold and Norris, the record here clearly shows that even though Sarah’s

       repudiation of her relationship with Charles commenced when she was a

       minor, it has continued uninterrupted after she reached the age of majority. In

       such circumstances, one would not expect “one moment” to occur when Sarah

       specifically and wholly repudiates Charles. Rather, her actions and inactions

       after she reached the age of majority—failing to invite her father to her high

       school graduation, avoiding his direct questions about college, refusing to

       reciprocate when he has reached out, failing to reach out on her own—


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 11 of 12
       collectively act as a repudiation. Could Charles have done more? Certainly.

       But Sarah has done nothing to foster a relationship, and I believe her active

       disinterest over the course of many years, including in the two years since she

       reached the age of majority, is a repudiation that should relieve Charles of the

       obligation to contribute to her college expenses. To find otherwise allows the

       very situation the Milne court warned of: failing to teach a child that she must

       take responsibility for her actions by allowing her as an adult to enlist the aid of

       a court to force a parent whom she has rejected to contribute to her college

       education without requiring her to show a minimum amount of respect and

       consideration for that parent. See 556 A.2d at 865.


[25]   I would reverse the trial court’s order.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-807 | October 17, 2018   Page 12 of 12